 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4  MICHAEL G. PITMAN (DCBN 484164)
   Assistant United States Attorney
 5 150 Almaden Boulevard, Suite 900
   San Jose, California 95113
 6 Telephone: (408) 535-5040
   Facsimile: (408) 535-5081
 7 Email: michael.pitman@usdoj.gov

 8 Attorneys for United States of America

 9                                   UNITED STATES DISTRICT COURT

10                                NORTHERN DISTRICT OF CALIFORNIA

11                                           SAN JOSE DIVISION

12
     UNITED STATES OF AMERICA,                       ) CASE NO. 5:20-MJ-70044-MAG
13                                                   )
             Plaintiff,                              ) ORDER COMMITTING DEFENDANT TO
14                                                   ) ANOTHER DISTRICT
        v.                                           )
15                                                   )
     MICHAEL GEORGE SEQUERIA,                        )
16                                                   )
             Defendant.                              )
17                                                   )

18           Defendant appeared for proceedings held before Judge Nathanael M. Cousins on January 21,
19 2020. Defendant entered a not guilty plea as to the Indictment in the Southern District of Florida, Case

20 # 1:20-cr-20001-MGC. Defendant waived an identity hearing and confirmed his name as charged is his

21 true name. A detention hearing was also held, and Defendant was ordered removed to the District of

22 South Dakota, Southern Division, in custody, to appear in Case # 4:19-cr-40116, which was indicted

23 prior to Case # 1:20-cr-20001-MGC in the Southern District of Florida.

24           It is hereby ORDERED that Defendant be removed to the District of South Dakota, Southern
25 Division, in custody. The charges pending in the Southern District of Florida will trail.

26

27 DATED: January 24, 2020                               _________________________________________
                                                         THE HONORABLE NATHANAEL M. COUSINS
28                                                       UNITED STATES MAGISTRATE JUDGE
